                   IN THE UNITED STATES DISTRICT COURT

              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                   :         SUPERSEDING
                                           :
                  v.                       :        1:19CR54-1
                                           :
STEVE BRANTLEY SPENCE                      :


    GOVERNMENT’S REPONSE IN OPPOSITION TO SPENCE’S MOTIONS
      TO DISMISS COUNT ONE AND FOR A BILL OF PARTICULARS

          NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and responds to the defendant, Steve Brantley Spence’s “Motion to Dismiss

Count One” (Dkt. #29) and “Motion for Bill of Particulars” (Dkt. #32) 1 As set

forth in further detail below, both motions are meritless and should be denied.

     I.      Because Both the Indictment and This Office’s Open File Discovery
             Have Advised Spence of the Nature of the Charges Against Him, No
             Bill of Particulars is Required.

          Based on the posture of the instant case, no bill of particulars should be

ordered. The trial court has the discretion to grant or deny a motion for a bill

of particulars. United States v. Anderson, 481 F.2d 685, 690 (4th Cir. 1973). See

also United States v. Ayers, 924 F.2d 1468, 1483 (9th Cir. 1991) (denial of a bill



1 The government does not intend to respond to Defendant’s “Motion to
Continue” (Dkt. #28), in that the case has been continued to October 19, 2020.




            Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 1 of 9
of particulars is reviewed for an abuse of discretion). The purpose of a bill of

particulars under Rule 7(f) of the Federal Rules of Criminal Procedure is “to

enable a defendant to obtain sufficient information on the nature of the charge

against him so that he may prepare for trial, minimize the danger of surprise

at trial, and enable him to plead his acquittal or conviction in bar of another

prosecution for the same offense.” United States v. Schembari, 484 F.2d 931,

934–935 (4th Cir. 1973) (citing United States v. Dulin, 410 F.2d 363, 364 (4th

Cir. 1969)). It “is not to be used to provide detailed disclosure of the

government’s evidence in advance of trial.” United States v. Automated Med.

Labs., Inc., 770 F.2d 399, 405 (4th Cir. 1985) (citing Anderson, 481 F.2d at 690).

Instead, a bill of particulars “merely amplifies the indictment by providing

missing or additional information so that the defendant can effectively prepare

for trial.” United States v. Fletcher, 74 F.3d 49, 53 (4th Cir. 1996).

      Thus, if “the indictment adequately details the charges, or the

information requested is otherwise available, then no bill of particulars is

required.” United States v. Esquivel, 755 F. Supp. 434, 436 (D.D.C. 1990) (citing

United States v. Butler, 822 F.2d 1191, 1193 (D.C. Cir. 1987)). See also United

States v. Ziccardi, 2014 WL 5459939, at *1 (E.D. Va. Oct. 27, 2014) (noting that

a bill of particulars is intended to remedy factually deficient indictments that



                                         2




         Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 2 of 9
“are so general they do not advise the defendant of the specific acts of which he

is accused”) (internal quotation marks omitted).

      In the present case, the government has provided “open file” discovery to

Spence and shared its entire investigative file. Courts have found a bill of

particulars unnecessary where the Government opens its files to the defendant

in this fashion. See, e.g., Schembari, 484 F.2d at 935 (upholding the trial

judge’s denial of a bill of particulars because “the underlying objectives of a

Rule 7(f) motion were fully satisfied by the government’s voluntary disclosure

of its file”); United States v. Duncan, 598 F.2d 839, 849 (4th Cir. 1979) (finding

that the “appraisal function of an indictment” may be satisfied if the

government opens its investigative file for the Defendant’s inspection). To that

end, “a court must not direct the government to reveal the details of its

evidence or the precise manner in which it will make its proof in a bill of

particulars.” United States v. Cuong Gia Le, 310 F. Supp. 2d 763, 781 (E.D. Va.

2004). Here, the superseding indictment has properly advised Spence of the

charges against him and the government has provided the full investigative

file. A bill of particulars is not warranted.




                                         3




         Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 3 of 9
   II.      Whether Venue for the Carjacking Count Lies in This District is a
            Question of Fact for the Jury

         Article III of the Constitution provides that the “Trials of all Crimes ...

shall be held in the State where the said Crimes have been committed.” U.S.

Const. art. III, § 2, cl. 3. The Sixth Amendment reinforces this command,

stating that “[i]n all criminal prosecutions, the accused shall enjoy the right to

a speedy and public trial, by an impartial jury of the State and district wherein

the crime shall have been committed.” U.S. Const. amend. VI. Venue must be

proper in all counts of an indictment, and is proper only in a district in which

an essential conduct element of the offense took place. United States v. Bowens,

224 F.3d 302, 308-09 (4th Cir. 2000). The government bears the burden of

proving venue by a preponderance of the evidence. United States v. Barsanti,

943 F.2d 428, 434 (4th Cir. 1991).

         Spence moves to dismiss Count One of the indictment for lack of venue,

but this motion is not ripe for pretrial adjudication. The parties at this point of

the proceedings do not know what the evidence will ultimately be. Only upon

the completion of the government’s evidence will this Court be in a position to

rule on venue. Indeed, the Court is limited in ruling on a pretrial motion to

dismiss for improper venue to the face of the indictment itself – evidence

beyond the face of the indictment should not be considered. United States v.


                                          4




           Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 4 of 9
Engle, 676 F.3d 405, 415 n.5 (4th Cir. 2012). Here, the superseding indictment

is sufficient on its face to properly charge venue for the carjacking count.

      Sister circuit courts have considered venue in the carjacking context and

concluded that the commission of carjacking continues at least while the

carjacker maintains control over the victim and the car. See United States v.

Cline, 362 F.3d 343, 353 (6th Cir. 2004); Ramirez-Burgos v. United States, 313

F.3d 23, 30 n.9 (1st Cir. 2002); United States v. Vazquez-Rivera, 135 F.3d 172,

178 (1st Cir. 1998); United States v. Hicks, 103 F.3d 837, 844 n.5 (9th Cir.

1996). The Ninth Circuit specifically found that carjacking continues until the

victim is "permanently separated from her car.” See Hicks, 103 F.3d at 844

n.5. While the Fourth Circuit has only considered the matter in dicta, it has

cited to Cline, Ramirez-Burgos, Vazquez-Rivera, and Hicks with favor. See

United States v. Moore, 402 F. App’x 778, 781 n.* (4th Cir. 2010) (unpublished).

      Because the escape phase of carjacking is part of the offense, and until

the defendant reaches a point of temporary safety, or until the occurrence of

some other intervening event, he is still committing the offense, venue properly

lies in the Middle District of North Carolina. At least one district court has

gone so far as to say that carjacking continues as long as the defendant is “still

in flight.” United States v. Villalobos-Macias, 280 F. Supp. 3d 1211, 1218

(D.N.M. 2017) (denying motion to dismiss carjacking count for lack of venue;
                                        5




         Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 5 of 9
analogizing carjacking to robbery and bank robbery, both of which consider the

escape as part of the crime). There, the district court left the factual question

as to whether the flight ended before the defendant reached New Mexico to the

jury. Id.

      The government in Villalobos-Macias argued that “the duration of

carjacking extended beyond the initial taking,” analogizing carjacking to

robbery, and continued through the perpetrator’s escape, ending only when he

reached a place of “temporary safety,” which was a factual determination

appropriately assigned to the jury. Villalobos-Macias, 280 F. Supp. 3d at 1216-

17. In considering this issue, the district court identified several different

formulations for the “temporal limits” of carjacking, noting that “[d]etermining

the duration of a carjacking has proved a thorny task for the federal courts.”

Cline, 362 F.3d at 352 (collecting cases). The appellate opinions fell into three

distinct categories in this regard: some focused on how long the perpetrator

maintained control over the owner/possessor of the car and the car itself; others

focused on the moment at which the owner/possessor was separated from the

car; and still others found carjacking, a species of robbery, to be a continuing

crime that extended through the perpetrator’s escape from pursuit. Id. at 1217-

18.



                                         6




            Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 6 of 9
      In finding that the carjacking continued so long as the defendant was in

flight, the district court in Villalobos-Macias likened carjacking to robbery,

where escape is part of the robbery itself, not a separate and distinct event

occurring after the robbery. Id. at 1218 (citing to United States v. Van Roeder,

435 F.2d 1004, 1010 (10th Cir. 1970) and United States v. Garcia-Caraveo, 586

F.3d 1230, 1236 (10th Cir. 2009)). The district court also found that the

carjacking statute was based on the robbery statute. Id. (citing to United States

v. Williams, 344 F.3d 365, 372 (3d Cir. 2003) and United States v. Figueroa-

Cartagena, 612 F.3d 69, 80 (1st Cir. 2010)); accord United States v. McCaskill,

676 F.2d 995, 1000 (4th Cir. 1982) (“[t]he escape phase of a crime is not ... an

event occurring after the robbery. It is part of the robbery.”). Therefore, the

determination of whether and when such flight ended, either because the

defendant reached a point of temporary safety or through some other

intervening event, was a question of fact for the jury. Villalobos-Macias, 280

F. Supp. 3d at 1218.

      The government urges this Court to follow the court’s holding in

Villalobos-Macias, and the authority cited therein, finding that escape from

carjacking is part of the carjacking offense itself, subject to a jury

determination of whether or not such escape ended prior to Spence’s entry into

the Middle District of North Carolina.
                                         7




        Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 7 of 9
  III.   Conclusion

     For all of the reasons set forth above, the Court should deny both of

Spence’s motions.

     This the 6th day of August, 2020.

                                          Respectfully submitted,

                                          MATTHEW G.T. MARTIN
                                          United States Attorney


                                          /S/ CLIFTON T. BARRETT
                                          Assistant United States Attorney
                                          NCSB #12858
                                          United States Attorney’s Office
                                          Middle District of North Carolina
                                          101 S. Edgeworth St., Fourth Floor
                                          Greensboro, NC 27401
                                          Phone: 336/333-5351




                                      8




         Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 8 of 9
              IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :        SUPERSEDING
                                      :
             v.                       :        1:19CR54-1
                                      :
STEVE BRANTLEY SPENCE                 :


                       CERTIFICATE OF SERVICE

     I hereby certify that on August 6, 2020, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system to notify:

     Greg Davis, Assistant Federal Public Defender.

                                          Respectfully submitted,

                                          MATTHEW G.T. MARTIN
                                          United States Attorney


                                          /S/ CLIFTON T. BARRETT
                                          Assistant United States Attorney
                                          NCSB #12858
                                          United States Attorney’s Office
                                          Middle District of North Carolina
                                          101 S. Edgeworth St., Fourth Floor
                                          Greensboro, NC 27401
                                          Phone: 336/333-5351




                                      9




        Case 1:19-cr-00054-UA Document 46 Filed 08/06/20 Page 9 of 9
